Citation Nr: 0003365	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-08 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1968.  He died in January 1996, and his widow, the 
appellant in the instant appeal, filed a claim seeking 
service connection for the cause of the veteran's death and 
dependency and indemnity compensation (DIC) benefits.  

This appeal arises from a June 1996 rating decision of the 
Nashville, Tennessee, Regional Office (RO) that denied 
service connection for the cause of the veteran's death as 
well as the claim for DIC benefits under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999).  In November 1997, the Board of 
Veterans' Appeals (Board) remanded the case to clarify if the 
appellant wished to testify at a hearing.  Following 
clarification by the appellant, the case is now before the 
Board for disposition.


REMAND

It is the opinion of the Board that the matter should be 
remanded to the RO for readjudication and for consideration 
of all of the evidence.

The veteran died on January [redacted], 1996.  According to the 
death certificate, the immediate cause of death was 
arteriosclerotic cardiovascular disease.  Other significant 
conditions contributing to but not resulting in the 
underlying cause of death were obesity and diabetes mellitus.

At the time of the veteran's death, service connection had 
been established for the following conditions:  tinea cruris 
and pedis erythematous (rated as 30 percent disabling), 
anxiety reaction (10 percent disabling), hemorrhoidectomy 
(zero percent disabling), tonsillectomy (zero percent 
disabling), pilonidal cyst surgery (zero percent disabling), 
and right eye endophthalmitis with vision loss (zero percent 
disabling).  None of these conditions was a listed as a cause 
of death or as a contributory cause of death on the veteran's 
death certificate.

In its January 1996 decision, the RO indicated that there was 
no indication in the service records of arteriosclerotic 
cardiovascular disease or diabetes mellitus in service.  
However, the RO did not discuss and appears not to have 
considered evidence of an in-service diagnosis of 
cardiovascular instability.  In March 1963, the veteran was 
treated for an episode of syncope, with a diagnosis of 
cardiovascular instability secondary to obesity with 
neurogenic instability.  In January 1969, the RO awarded 
service connection for various conditions, including nervous 
tremor of the hands with weakness, headaches, dizzy spells, 
syncope, secondary to neurogenic and cardiovascular 
instability.  Ultimately, in February 1975, the RO amended 
the veteran's service connection award for this condition to 
an award of service connection for anxiety reaction.  On 
remand, the RO should consider whether the 1968 service 
connection award for a condition involving cardiovascular 
instability bears any relationship to the arteriosclerotic 
cardiovascular disease that resulted in the veteran's death.

Moreover, the Board reminds the appellant that a claimant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that [her] claim is 
well grounded."  Pursuant to 38 U.S.C.A. § 5107(a) (West 
1991), "a person who submits a claim for benefits 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
A well-grounded claim is "a plausible claim, one that is 
meritorious on its own or capable of substantiation."  
Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  Robinette, 8 Vet. App. at 75-76; King v. 
Brown, 5 Vet. App. 19, 21 (1993).  In order for a claim to be 
well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  The Court has further held that "[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded-claim requirement of 
section 5107(a)."  Edenfield, 8 Vet. App. at 388 (emphasis 
added).  Thus, in order for a service connection claim to be 
well grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and of a nexus between the in-service 
injury or aggravation and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (emphasis added).  If the claimant has not 
presented a well-grounded claim, then the appeal fails as to 
that claim, and the Board is under no duty under 38 U.S.C.A. 
§ 5107(a) to assist the claimant any further in the 
development of that claim.  Epps, 126 F.3d at ; Murphy, 
1 Vet. App. at 81.  Cf. Morton v. West, 12 Vet. App. 477 
(July 14, 1999) (VA cannot assist a claimant in developing a 
claim which is not well grounded).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  As noted above, any evidence in support of her claim 
must be competent and probative as to the issues involved.  
Where necessary, competent evidence means competent medical 
evidence.

Accordingly, the case is REMANDED to the RO for the 
following:

The RO must address the evidence of an 
in-service diagnosis of cardiovascular 
instability secondary to obesity with 
neurogenic instability and the January 
1969 service connection award for 
nervous tremor of the hands with 
weakness, headaches, dizzy spells, 
syncope, secondary to neurogenic and 
cardiovascular instability.  In its 
decision on remand, the RO must evaluate 
and decide in the first instance whether 
the in-service cardiovascular 
instability diagnosis or the 1968 
service connection award bear any 
relationship to the veteran's cause of 
death.  

The Board notes that a remand "confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine if service connection for the cause of the 
veteran's death may be granted.  If the decision remains 
adverse to the appellant, she and her representative should 
be furnished with a supplemental statement of the case.  The 
case should thereafter be returned to the Board for further 
review, as appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




